Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Allowable Subject Matter
Claims 1-4, 6-11 and 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “each of the antenna modules is electrically coupled to the corresponding side surface through a feeding portion, and wherein each of the antenna modules comprises a substrate, the substrate further comprises a first surface, a second surface, and a sidewall, the first surface is opposite to the second surface, the sidewall comprises a first sidewall, wherein the second surface of the substrate is coupled to the eight side surfaces of the octagonal circuit board, and the first sidewall of the substrate is parallel to the upper surface of the octagonal circuit board”. These features reflect the application’s invention and are not taught by the pertinent prior arts Cheng (US 20140191918), Du (US 10003132) and Yun (US 20190165473). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Cheng, Du and Yun to include features of amended claim 1.

Regarding claim 10, prior art of record or most closely prior art fails to disclose, “a housing; wherein the housing comprises a middle frame, and a plurality of dielectric lenses arranged in the middle frame; wherein each of the dielectric lenses is disposed corresponding to each of the antenna modules, and each of the dielectric lenses is configured to concentrate corresponding beams of the antenna modules”. These features reflect the application’s invention and are not taught by the pertinent prior arts Xu (US 20160226145), Cheng (US 20140191918) and Du (US 10003132). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Xu, Cheng and Du to include features of amended claim 10.
Dependent claims 11 and 13-20 are considered to be allowable by virtue of their dependencies on claim 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAI V TRAN/Primary Examiner, Art Unit 2845